Exhibit 10.10

 

LOGO [g204823g02a44.jpg]   LOGO [g204823g02a44.jpg]

MAXLINEAR, INC.

2051 Palomar Airport Road, Suite 100

Carlsbad, California 92011

June 24, 2011

Dear Brian Sprague:

I am very pleased to offer you a position with MaxLinear, Inc. (the “Company”),
as Vice President and General Manager, reporting to the Chief Executive Officer.
We are offering you an annual base salary of $230,000, a target bonus of thirty
percent (30%) of your annual base salary pursuant to the Company’s 2011
Executive Incentive Bonus Plan (the “2011 Bonus Plan”), an option to purchase
137,500 shares of the Company’s Class A common stock pursuant to the Company’s
2010 Equity Incentive Plan (the “Equity Plan”), an award of 68,750 restricted
stock units pursuant to the Equity Plan, and severance and termination
protection benefits in connection with a change in control agreement, all as
further set forth below.

Annual Base Salary

If you decide to join us, you will receive semi-monthly payments of your annual
base salary of $230,000, in accordance with the Company’s normal payroll
procedures and you will also be eligible to receive certain employee benefits
generally offered to the Company’s employees, which include 15 days of paid time
off per year, pro-rated for the remainder of this calendar year from the
commencement of your employment, participation in our 401(k) plan and employer
contribution towards health insurance premiums. The details of these employee
benefits will be explained in greater detail in subsequent correspondence.

2011 Executive Incentive Bonus Plan

Under the 2011 Bonus Plan, you will be eligible for a target bonus of thirty
percent (30%) of your base salary, pro-rated for the remainder of this calendar
year from the commencement of your employment. The terms and conditions,
including performance goals, of our 2011 Bonus Plan for executive officers have
been previously established by our compensation committee and are publicly
disclosed in a Form 8-K previously filed with the Securities and Exchange
Commission.

Severance and Change in Control Benefits

Under the terms of the form of change in control agreement that our Board of
Directors has approved for the executive officers of the Company, other than the
Chief Executive Officer and Chief Financial Officer, if you are a “Section 16
officer” immediately prior to a “change in control” (as such terms are defined
in the change in control agreement) and upon or within 12 months following a
change of control, you are involuntarily terminated by the Company or our
successor without “cause” or you terminate voluntarily for “good reason” (as
such terms are defined in the change in control agreement), you will be entitled
to receive certain benefits, in such amounts and pursuant to such terms and
conditions as set forth in the change in control agreement in the form attached
hereto as Exhibit A.



--------------------------------------------------------------------------------

LOGO [g204823g02a44.jpg]

Brian Sprague

Page 2

 

Stock Option Grant

The Company will recommend that its compensation committee approve a grant to
you of an option to purchase 137,500 shares of the Company’s Class A common
stock. This option will be subject to the terms and conditions of the Equity
Plan and the form of stock option agreement approved by the Board of Directors.
In accordance with our established policies and practices, we expect the option
grant to be granted on, and have an exercise price equal to, the closing price
of the Company’s Class A common stock on the New York Stock Exchange on the
later of the tenth (10th) trading day of August 2011 or the first date Company’s
trading window is open following the tenth (10th) trading day of August 2011.
This option will vest and become exercisable over four years based on your
continued employment with the Company. Twenty-five percent (25%) of the shares
subject to this option will vest on the first anniversary of the effective date
of your employment with the Company, and the remaining shares will vest ratably
in equal monthly installments over the 36 months after such first anniversary.
The option grant shall have a term of ten years, subject to earlier termination
as provided in the Equity Plan and the form of stock option agreement. No right
to any shares subject to this option (or the restricted stock unit grant
summarized below) will be earned or accrued until such time as they have become
fully vested. In addition, the grant of this stock option (or the restricted
stock unit summarized below) will not confer any right upon you to continued
employment with the Company.

Restricted Stock Unit Award

The Company will also recommend that its compensation committee approve an award
of 68,750 restricted stock units pursuant to the Equity Plan and the form of
restricted stock unit award agreement approved by the Board of Directors.
Subject to your continued employment with the Company through each applicable
vesting date, the restricted stock units subject to the award will vest as
follows: Twenty-five percent (25%) of the restricted stock units will vest on
August 20, 2012, and 1/16th of the restricted stock units subject to the award
will vest on each November 20, February 20, May 20, and August 20 thereafter,
such that the award will be fully vested on August 20, 2015.

Other Employment Terms

The Company is excited about your joining and looks forward to a beneficial and
productive relationship. Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at-will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice. We
request that, in the event of resignation, you give the Company at least two
weeks’ notice.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of the effective date of your employment, or our employment
relationship with you may be terminated. If you anticipate you may have
immigration issues, please advise us now so that we may start to investigate
those issues prior to your effective date.



--------------------------------------------------------------------------------

LOGO [g204823g02a44.jpg]

Brian Sprague

Page 3

 

We also ask that, if you have not already done so, you disclose to the Company
any agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or that may limit the manner in which
you may be employed. It is our understanding that any such agreements will not
prevent you from performing the duties of your position, and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, including that of any former employer,
and that in performing your duties for the Company you will not in any way
utilize any such information.

As a condition of your employment, you are also required to sign and comply with
an At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement which requires, among other provisions, the assignment of
patent and other intellectual property rights to any invention made during your
employment at the Company, non-disclosure of the Company’s proprietary
information, and arbitration of disputes between you and the Company. Please
note that we must receive this signed agreement on or before your effective
date.

The Company has a strict policy against insider trading, which prohibits, among
other things, employees, contractors and temporary workers from trading the
Company’s stock during certain time periods and engaging in any derivative
transactions in the Company’s stock. It will be your responsibility to educate
yourself regarding our insider trading policies and to ensure you are in full
compliance. If you have any questions about our policy against insider trading,
please contact Human Resources.

To accept the Company’s employment proposal, please (1) sign and date the
Acceptance Form attached to this letter; and (2) the signature page of the
Change in Control Agreement; and in order to maintain the confidentiality of
compensation information, return a copy of ONLY the Acceptance Form page and the
signature page of the Change in Control Agreement to me by fax at 760-444-8598.
A duplicate original of this letter is enclosed for your records. This letter,
along with any agreements relating to proprietary rights between you and the
Company, sets forth the terms of your employment with the Company and supersedes
any prior representations or agreements including, but not limited to, any
representations made during your recruitment, interviews or pre-employment
negotiations, whether written or oral. This letter may not be modified or
amended except by a written agreement signed by the Chief Executive Officer of
the Company and you.



--------------------------------------------------------------------------------

LOGO [g204823g02a44.jpg]

Brian Sprague

Page 4

 

This offer of employment will terminate if it is not accepted, signed and
returned by July 1, 2011. We look forward to your favorable reply and to working
with you at the Company.

 

Sincerely, MAXLINEAR, INC. /s/ Kishore Seendripu, Ph.D. Kishore Seendripu, Ph.D.

Chairman of the Board of Directors, Chief

Executive Officer and President



--------------------------------------------------------------------------------

LOGO [g204823g02a44.jpg]

Brian Sprague

Page 5

 

OFFER ACCEPTANCE FORM

The terms of the letter dated June 24, 2011 are agreed to and accepted:

Printed Name:   Brian Sprague

Signature:     /s/ Brian Sprague

Date:   06/27/2011

Anticipated Start Date:   07/05/2011

Enclosures:

 

  1. Duplicate Original Letter

 

  2. Exhibit A: Change in Control Agreement for Executive Officers (Other than
the Chief Executive Officer and Chief Financial Officer)

 

  3. Exhibit B: Employment, Confidential Information, Invention Assignment and
Arbitration Agreement